* Corpus Juris-Cyc References: Criminal Law, 16CJ, p. 822, n. 35; p. 1223, n. 68; Motions, 28Cyc. p. 15, n. 24.
The appellant was indicted and tried for stealing an automobile, and was placed upon trial and convicted, not being represented at the time by counsel. After the jury had rendered a verdict of conviction, a motion was filed by attorneys employed after the conviction to set aside the judgment and grant a new trial. The motion was made on the following grounds:
"That the defendant was arrested on a charge of grand larceny, was taken into custody and tried before he could get in touch with his people and arrange his necessary defense. That at the time of his trial he was not apprised of the fact that under the law of the state of Mississippi he could ask the court to appoint an attorney *Page 689 
to represent him, and while ignorance is no plea in law it is oftentimes a palliating circumstance in one's favor."
The record does not show any proof offered on this motion. Motions are at issue without formal pleading, and it devolves upon the movant to support his motion by proof. There is therefore no showing that any undue advantage was taken of the defendant in placing him upon trial, nor any objection to going to trial at the time he was put upon trial.
It is not the law that the state must furnish counsel to persons charged with crime, except in capital cases. In all other cases the defendant must procure counsel or act for himself in his trial. The court has no power to employ counsel to be furnished him.
The judgment of the court below is affirmed.
Affirmed.